Case 19-14882-jkf        Doc 49       Filed 12/23/19 Entered 12/23/19 13:49:29       Desc Main
                                      Document      Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  ------------------------------------------------------x
  In re                                                 :
                                                        :   Chapter 13
        ANTHONY J. COSTANZO &                           :
  KIMBERLY A. KATCHEN-COSTANZO, :
                                                        :   Bankruptcy No. 19-14882(JKF)
                                      Debtor.           :
  ------------------------------------------------------x

            ENTRY OF APPEARANCE OF THE CITY OF PHILADELPHIA
              COMBINED WITH DEMAND FOR SERVICE OF PAPERS

  TO THE CLERK OF THE BANKRUPTCY COURT:

          Kindly enter the appearance of PAMELA ELCHERT THURMOND, Esquire as

  counsel of record for creditor the City of Philadelphia and/or Water Revenue Bureau,

  where applicable, in the above-captioned matter.

          PLEASE TAKE NOTICE that the City of Philadelphia and/or Water Revenue

  Bureau, (the “City”), a creditor and party-in-interest in the above-captioned case, hereby

  appears in the above-captioned case by its counsel, Pamela Elchert Thurmond, Deputy

  City Solicitor; such counsel hereby enters their appearance pursuant to Title 11 of the

  United States Code, 11 U.S.C. § 101 et seq. (the “Bankruptcy Code”) and Fed. R. Bankr.

  P. 9010 (b), and such counsel hereby requests, pursuant to Fed. R. Bankr. P. 2002, 3017,

  9007 and § 342 of the Bankruptcy Code, that copies of all notices and pleadings given or

  filed in the captioned case and served upon the City and to the attorney at the address and

  telephone number set forth below.

          This Notice of Appearance and Demand for Notices and Papers shall not be

  deemed or construed to be a waiver of Creditor’s rights: (1) to have final orders in
Case 19-14882-jkf     Doc 49     Filed 12/23/19 Entered 12/23/19 13:49:29            Desc Main
                                 Document      Page 2 of 2



  noncore matters entered only after de novo review by a District Judge; (2) to trial by jury

  in any proceeding so triable in this case or any case, controversy, or proceeding related to

  this case; (3) to have the District Court withdraw the reference in any matter subject to

  mandatory or discretionary withdrawal, or (4) any other rights, claims, actions, setoffs, or

  recoupments to which Creditor is or may be entitled, in law or equity, all of which rights,

  claims, actions, defenses, setoffs and recoupments Creditor expressly reserves.



                                                Respectfully submitted,

                                                THE CITY OF PHILADELPHIA

  Dated: December 23, 2019              By:     /s/ Pamela Elchert Thurmond
                                                PAMELA ELCHERT THURMOND
                                                Deputy City Solicitor
                                                PA Attorney I.D. 202054
                                                Attorney for the City of Philadelphia
                                                        and/or
                                                Water Revenue Bureau
                                                City of Philadelphia Law Department
                                                Municipal Services Building
                                                1401 JFK Boulevard, 5th Floor
                                                Philadelphia, PA 19102-1595
                                                215-686-0508 (phone)
                                                Email: Pamela.Thurmond@phila.gov




                                               2
